 Case 1:19-cv-00530-WRP Document 1 Filed 09/30/19 Page 1 of 5   PageID #: 1




Anna Y. Park, CA SBN 164242
Sue J. Noh, CA SBN 192134
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
255 East Temple Street, Fourth Floor
Los Angeles, CA 90012
Telephone: (213) 894-1083
Facsimile: (213) 894-1301
E-Mail: lado.legal@eeoc.gov

Eric Yau, HI SBN 10087
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
300 Ala Moana Boulevard, Room 4-257
Honolulu, HI 96850
Telephone: (808) 541-3133
Facsimile: (808) 541-3390
E-mail: eric.yau@eeoc.gov

Attorneys for Plaintiff
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION

                   UNITED STATES DISTRICT COURT
                        DISTRICT OF HAWAII

U.S. EQUAL EMPLOYMENT           ) Case No.:
                                )
OPPORTUNITY COMMISSION,         )
                                ) COMPLAINT—Title VII
                                )
            Plaintiff,          ) • Sexual Harassment
                                ) • Retaliation
                                )
     vs.                        ) • Constructive Discharge
                                )
SOUTHLAND CONTRACTING, INC. ) (42 U.S.C. §§2000e, et seq.)
                                )
ET AL., and Does 1-5 Inclusive, )
                                )
            Defendants.         )
                                ) JURY TRIAL DEMAND
                                )
                                )


                                       1
 Case 1:19-cv-00530-WRP Document 1 Filed 09/30/19 Page 2 of 5            PageID #: 1




                          NATURE OF THE ACTION
      This is an action under Title VII of the Civil Rights Act of 1964 and Title I
of the Civil Rights Act of 1991 (“Title VII”) to correct unlawful employment
practices on the basis of sex and retaliation and to provide appropriate relief to
Charging Party and a class of similarly aggrieved female employees (collectively
“Claimants”) who were adversely affected by such practices.
      As set forth with greater particularity in this Complaint, Plaintiff United
States Equal Employment Opportunity Commission (“Plaintiff” or “Commission”)
asserts that Defendants Southland Contracting, Inc., Mole Constructors, Inc. and
Southland Mole JV, and Does 1-5 (“Defendants”) engaged in unlawful
discrimination when they subjected the Claimants to sexual harassment,
constructive discharge and retaliation in violation of Title VII.


                          JURISDICTION AND VENUE
      1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451,
1331, 1337, 1343 and 1345.
      2.     This action is authorized and instituted pursuant to § 706(f)(1) and
(3) of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-
5(f)(1) and (3), and § 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981(a).
      3.     The employment practices alleged to be unlawful were committed
within the jurisdiction of the United States District Court for the District of Hawaii.


                                     PARTIES
      4.     The Commission is an agency of the United States of America
charged with the administration, interpretation and enforcement of Title VII and is
expressly authorized to bring this action by § 706(f)(1) and (3) of Title VII, 42
U.S.C. § 2000e-5(f)(1) and (3).
                                           2
 Case 1:19-cv-00530-WRP Document 1 Filed 09/30/19 Page 3 of 5              PageID #: 1




       5.      At all relevant times, Defendants have been corporations doing
business in the State of Hawaii and have continuously had at least fifteen (15)
employees.
       6.      At all relevant times, Defendants have continuously been employers
engaged in an industry affecting commerce within the meaning of Sections 701(b),
(g) and (h) of Title VII, 42 U.S.C. §§ 2000e-1 (b), (g), and (h).


                             STATEMENT OF CLAIMS
       7.      More than thirty days prior to the institution of this lawsuit, Charging
Party filed a charge of discrimination with the Commission alleging violations by
Defendants of Title VII.
       8.      The Commission investigated the charge of discrimination against
Defendants and issued a Letter of Determination finding reasonable cause to
believe that the Claimants were subjected to constructive discharge, retaliation and
unlawful employment discrimination based on their sex, in violation of Title VII.
       9.      The Commission further invited Defendants to join with the
Commission in informal methods of conciliation to endeavor to eliminate the
discriminatory practices and provide appropriate relief.
       10.     The Commission was unable to secure from Defendants a conciliation
agreement acceptable to the Commission.
       11.     All conditions precedent to the institution of this lawsuit have been
fulfilled.
       12.     Since at least 2015, Defendants have engaged in unlawful
employment practices in violation of §§ 703(a)(1) and 704(a) of Title VII, 42
U.S.C. §§ 2000e-2(a)(1) and 2000e-3(a) by subjecting the Claimants to unwelcome
sexual conduct by their supervisors and/or co-workers, constructive discharge and
retaliation.
                                            3
 Case 1:19-cv-00530-WRP Document 1 Filed 09/30/19 Page 4 of 5            PageID #: 1




      13.    The effect of the practices complained as described in paragraph 12
has been to deprive Claimants of equal employment opportunities and otherwise
adversely affects their status as employees because of their sex (female) and their
engagement in protected activities in opposition to unlawful employment practices.
      14.    The unlawful employment practices complained of in paragraph 12
above were intentional and caused the Claimants to suffer emotional distress.


                             PRAYER FOR RELIEF
      Wherefore, the Commission respectfully requests that this Court:
      A.     Grant a permanent injunction enjoining Defendants, their officers,
successors, assigns, and all persons in active concert or participation with each of
them, from engaging in any employment practice in violation of Title VII;
      B.     Order Defendants to institute and carry out policies, practices, and
programs to ensure that they would not engage in further unlawful employment
practices in violation of §§ 703(a)(1) and 704 of Title VII;
      C.     Order Defendants to make Claimants whole by providing
compensation for past and future pecuniary losses, including appropriate back pay
and front pay with prejudgment interest on any lost pay and benefits, in amounts
to be determined at trial;
      D.     Order Defendants to make Claimants whole by providing
compensation for past and future non-pecuniary losses resulting from the unlawful
employment practices complained of above, including emotional pain, suffering,
inconvenience, mental anguish, humiliation and loss of enjoyment of life, in
amounts to be determined at trial;
      E.     Award the Commission its costs of this action; and


                                          4
Case 1:19-cv-00530-WRP Document 1 Filed 09/30/19 Page 5 of 5   PageID #: 1
